 Case 1:19-cv-04038-SJ-RER Document 57 Filed 09/01/21 Page 1 of 6 PageID #: 474




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF NEW YORK


      MARSHALL PULLIAM, PARSHOO BADLU,
      and SEAN ROBINSON, individually and on behalf
      of all others similarly situated,

                                    Plaintiffs,
                                                             Civil Action No. 1:19-cv-4038
                                            vs.
                                            FINAL ORDER APPROVING
                                            CLASS ACTION SETTLEMENT
      TRANS EXPRESS, INC.; NATIONAL EXPRESS AND ATTORNEYS’ FEES
      LLC; and NATIONAL EXPRESS TRANSIT
      CORPORATION,

                                    Defendants.


            Named Plaintiffs Marshall Pulliam, Parshoo Badlu, and Sean Robinson (collectively, the

 “Named Plaintiffs”) seek final approval of a settlement between Named Plaintiffs and

 Defendants Trans Express Inc, National Express- LLC, and National Express Transit Corporation

 (collectively “Defendants”). This settlement encompasses a Rule 23 Class (which, together with

 the Named Plaintiffs, is referred to herein as the “Plaintiffs”).

             This Court granted preliminary approval of the Settlement Agreement (the

     “Settlement,” or “Settlement Agreement”) and authorized notice to all class members on April

     13, 2021. Having held a Final Fairness Hearing on August 31, 2021, and having considered this

     matter fully, this Court now grants final approval to the Settlement and finds as follows:

I.        Background

     1.     This case alleges violations of the Fair Labor Standards Act (“FLSA”) and the New

     York Labor Law (“NYLL”). After mediation with an experienced mediator (Stephen

     Sonnenberg) and multiple settlement conferences, Plaintiffs and Defendants reached a

     classwide settlement agreement for $607,500.00.

                                                      1
  Case 1:19-cv-04038-SJ-RER Document 57 Filed 09/01/21 Page 2 of 6 PageID #: 475



      2.      On April 13, 2021, the Court granted preliminary approval. See Dkt. No. 44. Notice was

      properly given under the Class Action Fairness Act (28 U.S.C. §1715), but neither the Attorney

      General nor any state attorney general has objected to this settlement.

      3.      Notice was mailed to the Class consistent with the terms in the Settlement Agreement. The

      Settlement Administrator reports that this Notice reached over 95% of those class members (995

      out of 1043). The Notice adequately advised Class Members that they could submit a written

      exclusion request or object to the Settlement, and how to do so. None of the Class Members timely

      excluded themselves and none objected.

II.        Final Settlement Approval

      4.      Based upon a thorough review of the record, the Court grants final approval of the

      Settlement Agreement made and entered into on January 8, 2021, by and between the Plaintiffs,

      individually and on behalf of the Class, as defined below, and Defendants. The Court finds that

      the terms of the proposed class action Settlement as set forth in the Parties’ Settlement Agreement,

      are fair, reasonable and adequate and comply after considering the factors set forth in Rule

      23(e)(2) of the Federal Rules of Civil Procedure.

      5.      For purposes of settlement only, there shall be one Class, defined as follows:

              All persons employed by Defendant Trans Express, Inc. in either a bus driver or
              dispatcher job in any workweek from July 12, 2013 through March 9, 2021 [30
              days from the signing of the Settlement Agreement].

      All individuals encompassed within the above definition are eligible to participate in this

      Settlement.

           6. The Parties agreed to settle this case for a Gross Settlement Fund of up to six hundred and

      seven thousand and five hundred dollars ($607,500.00). Pursuant to the terms of the Settlement




                                                       2
Case 1:19-cv-04038-SJ-RER Document 57 Filed 09/01/21 Page 3 of 6 PageID #: 476




Agreement, the “Net Settlement Fund” means the remainder of the Gross Settlement Fund after

deductions for: (i) Court-approved attorneys’ fees of $170,000 and costs not to exceed $25,000, as

described in Section 14 of the Settlement Agreement; (ii) any payroll taxes owed by Defendants;

and (iii) Court-approved Enhancement Awards to Named Plaintiffs as described in Section 3 of

the Settlement Agreement. Class Members shall receive their portion of the Net Settlement Fund

to be determined on a pro rata basis based on formula set forth in the Settlement Agreement.

7.     The approval of a proposed class action settlement is a matter of discretion for the trial

court. Maywalt v. Parker & Parsley Petroleum Co., 67 F.3d 1072, 1079 (2d Cir. 1998). In

exercising this discretion, courts should give proper deference to the private consensual decision

of the parties but also act as a gatekeeper to protect the putative class. This Court has done both.

8.     The strength of Plaintiffs’ case on the merits, weighed against Defendants’ defenses

support approval of the Settlement. There is a genuine issue of overtime exemption under 29

U.S.C. §213(b)(1) that puts any recovery for the Plaintiffs’ at risk. Further, the complexity, length,

and expense of further litigation (including significant additional discovery, summary judgment

briefing, trial and appeals) justify this Settlement as fair and reasonable.

9.     Here too, the proposed settlement is the result of extensive, arm’s-length negotiations by

counsel well-versed in the prosecution and defense of wage-and-hour class action lawsuits. Plus,

Plaintiffs’ counsel avers without contradiction that this settlement will result in a class recovery in

excess of 75% of the alleged overtime underpayments. That too confirms that this is a fair and

reasonable settlement.

10.     The terms of the Settlement Agreement have no obvious deficiencies: i.e., the release is

specific and not general; there are no confidentiality terms; or and the allocation of the settlement

between Class and their counsel is not disproportionate. Further, this Settlement does not grant

preferential treatment to any individual Class Members. These indicia of fairness are confirmed

                                                  3
   Case 1:19-cv-04038-SJ-RER Document 57 Filed 09/01/21 Page 4 of 6 PageID #: 477




       by the fact that no Class Members objected to the Settlement or timely requested exclusion from

       the Class.

III.         Certification of Rule 23 Settlement Class

       11.      For purposes of settlement only, the Court certifies the class pursuant to Federal Rule of

       Civil Procedure (“FRCP”) 23. For the purposes of approving this settlement only, that conclusion

       is supported by the following facts:

             a. The Class of 1043 individuals here satisfies Rule 23(a) numerosity and is ascertainable.

             b. The issue of whether class members are or aren’t overtime exempt under 29 U.S.C.
                §213(b)(1) is sufficient to establish common questions of law and fact.

             c. Named Plaintiffs’ claims are typical of the claims of the Class Members. See, e.g., Perez
                v. Isabella Geriatric Center, Inc., 2016 WL 5719802, at *2 (S.D.N.Y. 2016) (finding that
                similar questions satisfied commonality in a Rule 23 wage action).

             d. Named Plaintiffs are adequate representatives; there is zero evidence that they have
                interests that are antagonistic to or at odds with the Class Members.

             e. Christopher Q. Davis, Esq., and Rachel M. Haskell, Esq. of The Law Office of Christopher
                Q. Davis, PLLC, are likewise adequate representatives as Class Counsel , having served
                previously as class counsel and as co-class counsel in other matters.

       12.      This Court has federal question jurisdiction over the FLSA claim under 28 U.S.C.§1331

       and , thus, supplemental jurisdiction over the New York Labor Law claims under 28 U.S.C.§1367.

       As a result, this Court approves the release of all wage and hour claims (both state, local, and

       federal) in the manner defined in the Settlement Agreement:

                Release. This Settlement releases all claims of Plaintiffs and all Class Members who do
                not timely opt out: (a) for worked but unpaid time; (b) for unpaid or underpaid
                overtime; (c) for “spread of hours” pay; and (d) for any other claims concerning
                requirements for wage statement, wage notices, or payroll practices and procedures.
                Collectively, all such claims arising between July 12, 2013 and the date of final
                approval of this Settlement - whether under New York Labor Law, under other state or
                local law, or under the Fair Labor Standards Act (“FLSA”) – will be defined as the
                “Covered Claims.” Those Covered Claims are released against Trans Express Inc.,
                National Express LLC, and National Express Transit Corp. and all of their past and
                present parent companies, subsidiaries, affiliates, directors, officers, agents, attorneys,
                investors and employees, as well as against any benefit plans sponsored by any such
                entities. Collectively, all of those persons and entities will be defined as the “Released
                                                         4
Case 1:19-cv-04038-SJ-RER Document 57 Filed 09/01/21 Page 5 of 6 PageID #: 478




       Parties.” For the [325] class members who are included on Exhibit A to the complaint in
       Secretary of Labor, United States Department of Labor v. Trans Express, Inc. (No. 1:19-
       cv-01423), this release encompasses all claims except their claims under the FLSA
       being pressed in that case.


IV.    Attorney’s Fees and Costs

13.    The Court awards Class Counsel a total of one hundred and seventy thousand one

hundred dollars ($170,100), representing twenty-eight percent (28%) of the Gross Settlement

Amount. See Masters v. Wilhelmina Model Agency, Inc., 473 F.3d 423, 437 (2d Cir. 2007)

(holding that “[t]he entire Fund, and not some portion thereof, is created through the efforts of

counsel at the instigation of the entire class” and thus fees should be allocated based on “total

funds made available, whether claimed or not”).

14.    That amount of fees is fair and reasonable using the “percentage-of-recovery” method,

which is consistent with the “trend in this Circuit.” McDaniel v. Cty. Of Schenectady, 595 F.3d

411, 417 (2d Cir. 2010);

15.    Separately, the Court awards reimbursement to Class Counsel in an amount not to

exceed twenty-five thousand dollars ($25,000), which includes thirteen thousand dollars

($13,000) for the Settlement Administrator RG/2, to be paid from the Gross Settlement Fund for

costs and expenses incurred by Class Counsel in litigating this matter.

 V.    Miscellaneous

16.    Any amounts allocated to Class Members who do not cash their Settlement Checks

within the 180 day check cashing period shall be placed in a cy pres account for the benefit of

the non-profit organization Habitat for Humanity.

17.    The Court awards Enhancement Awards to be paid out of the Gross Settlement Fund as

follows: fifteen thousand dollars ($15,000) to Mr. Pulliam, ten thousand dollars ($10,000) to

Mr. Robinson, and ten thousand dollars ($10,000) to Mr. Badlu. These Enhancement Awards

                                                5
Case 1:19-cv-04038-SJ-RER Document 57 Filed 09/01/21 Page 6 of 6 PageID #: 479




are reasonable and are awarded in recognition of the services they each rendered on behalf of

the Class and allocated in accordance with the level of involvement of each of the above

referenced individuals.

 VI.     Conclusion

18.      This action shall be and hereby is dismissed on the merits with prejudice. All Class

Members are hereby permanently barred from prosecuting against the Released Parties (as

defined in the Settlement Agreement at Section 7) any and all Covered Claims as set forth in

Section 7 of the Settlement Agreement with one exception: this dismissal does not encompass

the FLSA claims currently being litigated by the United States Department of Labor for the 325

class members who are included on Exhibit A to the Complaint in Secretary of Labor, United

States Department of Labor v. Trans Express, Inc. (No. 1:19-cv-01423).

19.      Though the Court retains jurisdiction over this action to effectuate the terms of the

Settlement Agreement, including the binding effect of the releases set forth in the Settlement

Agreement as to both the Named Plaintiffs and Class herein, the judgment is a Final Judgment in

accordance with the Settlement Agreement. The parties shall abide by all terms of the

Settlement Agreement and this Order.




SO ORDERED:

Ramon E. Reyes, Jr. Digitally signed by Ramon E. Reyes, Jr.
                    Date: 2021.09.01 17:21:54 -04'00'

Hon. Ramon E. Reyes, Jr.
United States Magistrate Judge




                                                              6
